per curiam:
Los apelantes fueron convictos, en juicio por jurado, de delitos de robo e infracción de los Arts. 8A, 8 y 6 de la Ley de Armas cometidos en el curso de un asalto al establecimiento Burger King de San Patricio Plaza, efec-tuado a las 5:00 P.M. del 29 de marzo de 1976 en momentos *174en que estaba allí detenido para tomar un depósito un vehí-culo blindado de Wells Fargo. En robo a mano armada sus-trajeron más de $300,000 en dinero y cupones de alimentos del camión y $7,000 del negocio. El Tribunal Superior, Sala de San Juan, les impuso sentencias de reclusión a todos los acusados.
En su alegato formulan los siguientes señalamientos de error:
“1. Una vez efectuado el arresto y durante la etapa investi-gativa a los apelantes no se les hicieron las advertencias de rigor establecidas en el caso de Miranda v. Arizona, 884 U.S. 436, así como les fue negado su derecho a estar debidamente asistidos por un abogado, a pesar de haberlo solicitado.
2. A. Se llevó a efecto un procedimiento de identificación me-diante el uso de fotografías en el cual se violaron todas las dis-posiciones establecidas en la Regla 252.2 de Procedimiento Criminal, constituyendo tal actuación una violación al debido pro-ceso de ley.
B. Se llevó a efecto un procedimiento de identificación mediante rueda de detenidos en el cual se violaron todas las dis-posiciones establecidas en la Regla 252.1 de Procedimiento Criminal, constituyendo tal actuación una violación al debido pro-ceso de ley, así como una violación al Artículo II, Sec. 11 de la Constitución al negárseles el derecho a estar asistidos por un abogado durante el procedimiento.”
El primer señalamiento, al que dedican diez páginas de su alegato, es de patente frivolidad toda vez que en el juicio no se presentaron confesiones ni admisiones extraídas a los acusados en la etapa investigativa.
El segundo señalamiento no tiene méritos, mas la deseabilidad de que esta cuestión de suficiencia y confiabilidad de la identificación tenga reposo nos lleva a una prolija exposición y análisis de la prueba, que en otras circunstancias resolveríamos con brevísima sentencia. í1)
*175Surge de la exposición narrativa de la prueba que los ape-lantes son personas de avanzada instrucción empeñados en una lucha ideológica contra el régimen de la República Do-minicana. Siguen el método de “guerrillas urbanas” tra-tando de financiar su subsistencia y actividades mediante robos, y por desgracia no practican su activismo armado en su patria, sino en la nuestra.
Vamos a los hechos que llevaron al ánimo tanto del juez como del jurado, que los apelantes Peterson,- Tavárez Villa y Morales Santana fueron los autores del robo al Burger King y al camión de Wells Fargo el día de autos. Según aparece de la extensa Exposición Narrativa de la Prueba que consta de 84 páginas, se les identificó así:
I Apelante Wellington Askanio Peterson Pieter sz
1. Testigo Gladys Fontánez, cajera del Burger King cumplió la orden de los asaltantes de tirarse al piso, pero levantaba la cabeza y miraba, por lo que hubo de repetirle la orden una y otra vez. (E.N.P. pág. 2.) “Al volver a subir la cabeza vio al acusado W. A. Peterson parado con un rifle [2] en las manos hacia abajo. Tenía una gorra y estaba de frente a ella y a una distancia aproximada de 35 a 40 pies.” *176(E.N.P. pág. 3.) Estaba tranquila como si estuviera viendo una película, ya que “creyó que se trataba de otro asalto a la tienda y hay órdenes de entregar el dinero si eso ocurre.” (E.N.P. pág. 5.) Ese mismo día y en los días siguientes la Policía le llevó fotos pero no identificó!3) a los acusados en ellas (ibid. pág. 5). “Unos días antes de que la Policía cogiera a los acusados, ella le dio la descripción a un dibujante y éste preparó un dibujo . . . .” de Peterson Pietersz. (E.N.P. pág. 7.)
2. Testigo Angel Santos Romero. Trabajaba en el camión de Wells Fargo. Estuvo en la Guardia Nacional. (E.N.P. pág. 10.) Lo llevaron el mismo día de los hechos al Cuartel para mostrarle retratos. No estaban los acusados en esos re-tratos. Ibid. pág. 10. (No podían estar porque la Policía no tenía retratos de los acusados todavía. Su sinceridad con-firma a la cajera.) Tiene 3 años de Colegio. Ibid. pág. 11. Vio a W. Peterson, haciendo una compra en el Burger King. Ibid. pág. 13. Tenía licencia para tener y poseer el revólver que le quitaron los asaltantes. (E.N.P. pág. 14.) “El día de los hechos dio una descripción de los asaltantes al F.B.I., le dijo que uno tenía los ojos brotados, y cuanto medían.” Ibid. pág. 15. Los últimos tres minutos los pasó tirado en el piso y no podía mirar hacia el lado. Ibid. pág. 10. Al ocurrir el asalto notó el acento dominicano de los acusados. Ibid. pág. 16. El 27 abril, 1976, un mes después del asalto, identificó a Peterson en lineup. “El 27 de abril de 1976 fue el line-up; le mostraron grupos de 5 ó 6 sujetos en línea con un número. El testigo estaba al frente de ellos separado por un cristal por donde miró. Al 1ro. que identificó fue a Víctor Morales Santana, y al lado estaba Tavárez Villa. Fue tres veces al line-up. En el 1ro. identificó a Víctor Morales Santana en el 2do. iden-*177tificó a José Tavárez Villa y en el tercero al Sr. W. A. Peterson Pietersz. Los tres no estaban juntos eran personas dis-tintas en cada line-up. Vio diez fotos antes de ir al line-up. Después lo llevaron a la oficina del fiscal F. D. Torres para prestar una declaración jurada. El 29 de marzo de 1976 a las 2:30 lo mandaron a ver unos retratos, un paquetón de re-tratos. Un álbum de retratos como 150 retratos. Volvió el 27 de abril de 1976 porque lo mandaron a ver fotografías como seis fotos y uno de los tres sujetos aparecía en las fotografías. Después identificó a los tres dominicanos. Lo llevaron al line-up. ‘Me mandaron a mirar por un espejo y vio a los asaltantes, vio un grupo de cinco personas’. Hubo tres line-up el primero fue Víctor Morales Santana en el 2ndo había cinco personas e identificó al acusado Confesor Tavárez Villa. En el 3ro. line-up identificó a W.A. Peterson Pietersz, esta-ban parados en el line-up.”
3. Alicia Rosa Colón

Directo

“[El] 29 de marzo de 1976 trabajaba para la Co. Burger King de cajera en San Patricio Plaza. Llegó ese día a las 3:00 P.M. Como a las 5:00 P.M. ella estaba haciendo el cuadre, le tocaba relevar a Gladys como cajera. Después del cuadre se hizo cargo de la caja. Ella se encontraba limpiando las mesas y vio que entró el acusado Pietersz acompañado de otra persona que no está en el Tribunal. El acusado W. P. Pietersz se puso hablar con la otra persona y Pietersz fue al baño, el otro fue hacer la orden hacia la caja y le pidió a ella (Alicia) que ya estaba entrando a la caja, papitas y refresco; después se acercó Pietersz y le pidió refrescos y hamburgers. El otro fue el que pagó, pero Pietersz quedó esperando la orden y después se fue a la mesa. Dice que Pietersz vestía con camisa manga larga de color entero no tenía gabán ni corbata. No re-cuerda como era el pantalón. La otra persona tenía una gua-yabera de mangas cortas. Ella fue a la parte de atrás del *178negocio a buscar unas cosas y al regresar el acusado Pietersz le pidió dos cafés y ella se los sirvió. Ya Gladys había termi-nado de trabajar y estaba en el salón. Pietersz fue y se sentó en la mesa con la otra persona de nuevo. Ella volvió a buscar ‘cosas para rellenar’ y al regresar vio a dos compañeras de ella al frente, pálidas, jinchas. Ella estaba detrás de la má-quina de batidas. El salón del Burger King es más grande que el tribunal un poco más. Ella le preguntó a ‘Tatie’ uno de los empleados ¿que qué pasaba? Se asomó W. A. P. Pietersz y me dijo ‘quédese quieta que esto es un asalto’, tírese al piso. Ella no le creyó y se le quedó mirando y le repitió que esto es un asalto. Se arrodilló, no se tiró al piso, se sintió un silencio. Había muchos clientes, hora del rush. Ve a Wellington que tenía una boina, no la tenía la primera vez que lo vio, era amarilla, tejida que [le] llegaba hasta la frente, él pasó de largo, llegó hasta la caja, notó que su pelo era negro. Al mo-mento en que le dijo que esto era un asalto tenía unas gafas puestas pero no la boina. No creyó que fuera un asalto porque lo había visto comiendo. Vio que debajo del brazo [tenía] un arma; la culata era algo largo [sic], era brown la culata; vio el gatillo del arma y usó el dedo para ilustrarlo. Debajo del brazo, de las axilas, tenía la culata mientras la mano derecha la tenía en el gatillo. Cuando fue a la caja no tenía el arma, no vio a nadie más. Después volvió a ver a Pietersz otra vez, después que lo arrestaron; en el cuartel general, nos entraron en un cuartito e hicieron un line-up. El line-up fue varias semanas más tarde eran 5 ó 6 personas en el line-up y el acusado Pietersz.”

Contrainterrogatorio

“No ha vuelto a ver al de la guayabera, era trigueño, como del color de ella trigueño claro. No sabe en qué llegó ni en qué se fue Pietersz y su acompañante. Estaba nerviosa, había sufrido shock dos semanas antes habían tratado de violarla, ya estaba más tranquila pero tuvieron que ayudarla *179a levantarse. Lo único que pensó en esos momentos fue en Dios; esa es la razón que ella da por haberse arrodillado y no es hasta que Wellington le pasa por el frente que se da cuenta de que es un asalto. Dice que sabe lo que es estado de histeria. En V.P. según la defensa dijo que no podía describir lo que Pietersz tenía debajo de sus brazos. Cuando Pietersz le pidió café sólo tenía gafas, no boina, ésta se la puso después. Las gafas eran obscuras como las de un jurado (Sr. Robles). No vio ella cuando Pietersz se las quitó. Pero al él entrar a la caja ve al acusado Pietersz sin gafas. Cuando fue a pedir el café ahí es que tiene las gafas pero sin boina. Ella sabe lo que es un arma larga. El día de los hechos habló con un agente sobre los hechos; no sabe su nombre, no era Ramos. Le prestó declaración jurada al fiscal en San Juan. Dice que declaró en V.P. y aquí también, no declaró en Habeas Corpus ante el Juez Hernández Carrión.” E.N.P. págs. 17-19.
4. Eduardo Quiñones Ortiz. Es gerente de Burger King. La cajera Gladys Pontánez estaba cuadrando la caja a las 4:55 P.M. y Alicia Colón la sustituyó. (E.N.P. pág. 29.) Quien dio la orden de tirarse al piso fue Peterson Pietersz, hombre de ojos azules, bigote fu-man-chu. Cuando echaba los $7,752.00 en bolsas por orden de Peterson, éste le dijo que no le mirara la cara. Tenía acento distinto al puertorriqueño. Ibid. pág. 29. Dio detalles para un boceto al P.B.I. Varias semanas después identificó a Peterson en fotos que le mostró la Policía. (E.N.P. pág. 31.) Llegó tarde al Cuartel para ob-servar el lineup. Sus cajeras Alicia y Gladys le dijeron que ya había pasado. Ibid. pág. 32. Un día que estuvo en el tribunal para el juicio, la cajera Alicia le identificó a Peterson por su nombre. El no sabía cuántos asaltantes eran; sólo vio a uno. (E.N.P. págs. 33, 36.) La defensa planteó la cuestión de identificación sugestiva y en ausencia del jurado se exa-minó al testigo gerente, tanto por el Fiscal como la defensa. (E.N.P. pág. 36.) A pesar de que el juez denegó la moción de supresión de la evidencia el juez de instancia Sr. Batista *180trasmitió al jurado la siguiente instrucción especial: (E.N.P. pág. 83.)
“Debido a una Cuestión de Derecho, el Tribunal ha elimi-nado, por no ser prueba admisible, la parte del testimonio del testigo de cargo, Eduardo Quiñones, referente a la identificación del Sr. acusado, Wellington Askanio Peterson Pietersz y por lo tanto, a los fines de resolver las cuestiones de hechos, les señalo en este momento lo siguiente:
1. Queda descartado y no es admisible el testimonio del Sr. Eduardo Quiñones que sobre la identificación del acusado antes mencionado hiciera en Corte dicho testigo; en su consecuencia el remanente del testimonio de dicho testigo deberá ser dirimido por Uds., los jueces de hecho, conforme a las instrucciones de rigor.
2. Como consecuencia de lo anterior, si la única prueba del Pueblo que les mereciera entero crédito sobre la identificación del referido W.A.P.P., consistiere del testimonio ya descartado, les instruyo y les ordeno que vendrían obligados a rendir un veredicto absolutorio en relación con W.A.P.P. en todos los casos que tienen Uds. ante su consideración.”
La SPAL que tomó el caso en apelación no parece haberse percatado de que la defensa no pidió instrucciones especiales en cuanto a identificación sugestiva de Peterson Pietersz por los demás testigos. Al final de la pág. 83 dice E.N.P.: “Las instrucciones no fueron objetadas, expresando la defensa y el Ministerio Público estar conformes y no tener objeción ni reparos que formular.”
II Apelante Tavárez Villa
Visto e identificado en el asalto como el hombre con una escopeta o “rifle” por la testigo Gladys Fontánez. Declara que el día de los hechos Tavárez Villa vestía una camisa crema con adornos de azul, pelo más largo, un bigote suave y no tenía barba. “Lo estuvo observando lo suficiente como para poder señalarlo. Lo vio en la sala del Burger King ya que a cada rato la mandaba a callar y a bajar la cabeza. Ella en una *181ocasión le dijo a una nena ‘mamita cállate’. A ella no le orde-naron nada impropio. A todos allí les ordenaron que pusieran la cabeza sobre las manos, y a ella le llamaban la atención porque en vez de poner la frente sobre las manos ponía sólo la barbilla.” (E.N.P. pág. 6.) También lo ubican en el asalto los testigos Angel Santos Romero y Francisco Flores Delgado, auxiliar y chófer, respectivamente, del camión Wells Fargo.
III Apelante Morales Santana
Visto e identificado en el asalto por los testigos cajera Gladys Fontánez, Angel Santos Romero y Francisco Flores Delgado, empleados de Wells Fargo.
En extenuante ejercicio hemos de rebatir aseveraciones de los apelantes sin base alguna en la prueba:
No es la Policía quien informa la extranjería de los acu-sados a los testigos. La exposición narrativa de la prueba recoge sus testimonios al efecto de que parecían dominicanos por su acento; que no hablaban como puertorriqueños.
Nadie sugirió la identificación de los acusados en la línea de confrontación {lineup). La E.N.P. revela la pulcritud de los testigos que no identificaron a los asaltantes en el primer grupo de fotos que se les mostraron el propio día y los días siguientes del asalto al Burger King, cuando la Policía no los había “fichado” y retratado. Sí los identificaron con facilidad cuando se les mostraron las fotos tomadas a los acusados al ser arrestados por el delito subsiguiente. La rueda de detenidos, aun cuando innecesaria ya que la identificación por fotografías franqueaba la vía para la identificación en el juicio (Manson v. Brathwaite, 432 U.S. 98 (1977)), no estuvo viciada por irregularidades que afectaran derechos sustanciales de los acusados. El procedimiento de confrontación en la línea de detenidos fue justo y limpio. Los pormenores que informan su curso correcto aparecen en las 8 páginas de la E.N.P., entre la 57 y la 65.
*182La E.N.P. muestra a Gladys Fontánez, no con la cabeza entre los brazos sino levantando la cabeza en su posición acos-tada en el piso lo que provocó órdenes repetidas de los asalta-dores para que no lo hiciera. La presencia de una mujer en el asalto es detalle secundario. Unos testigos, según su posi-ción, o su perspicacia, ven más que otros. El testigo Flores Delgado no vio la mujer, pero tampoco vio al jefe de la banda Peterson Pietersz. E.N.P. págs. 25, 28.
Cuestionando la credibilidad que ya adjudicaron el juez y el jurado, los apelantes sugieren que una de las cajeras, Gladys Fontánez no estaba ese día en el Burger King porque unas nóminas (de la oficina central) demostraban que no trabajó ese día. Este punto fue trillado hasta la saciedad en el juicio. El mismo día del asalto el agente Ramos del N.I.C. entrevistó a Gladys en el Burger King. E.N.P. págs. 56-63; el empleado Francisco Medina declaró que había pedido a Gladys que le trabajara el lunes 29 de marzo de 1976 que él lo necesitaba libre y ella accedió al cambio de día libre. E.N.P. págs. 81-82.
Insistiendo en invadir el campo de credibilidad del jurado con una contraposición de hechos probados, los acusados im-pugnan al testigo Flores Delgado porque dijo le apuntaban con un revólver y Gladys declaró que tenían un rifle largo. Veamos la E.N.P. pág. 22: Declara Flores Delgado (chófer guardián de Wells Fargo) que el acusado Morales Santana le apuntó con una escopeta recortada con culata; y que el acu-sado Tavárez le apuntó con un revólver color negro. La testigo Gladys Fontánez “ve al acusado Tavárez que estaba de pie con un rifle largo, no está segura del arma ya que no sabe mucho de esto. Según ella el arma era un cañón largo y culata brown-” E.N.P. pág. 3.
En su intervención con la credibilidad de los testigos, los apelantes dejan a un lado el testimonio de Alicia Rosa Colón que por sí'solo sostiene la convicción de Peterson Pietersz.
*183El Tribunal Supremo de los Estados Unidos en lo que ya constituye doctrina firme asentada en reiterados pronunciamientos de su jurisprudencia, ha descartado la sugestión o insinuación como elemento que por sí solo ofende el debido proceso de ley y obliga a la exclusión de prueba de identificación. Simmons v. United States, 390 U.S. 377 (1968); Foster v. California, 394 U.S. 440 (1969); Coleman v. Alabama, 399 U.S. 1 (1970). La norma vigente hace depender la confiabilidad de la identificación de la “totalidad de las circunstancias”, aun cuando el procedimiento de confrontación haya sido sugestivo. Se señalan como factores principales que deben guiar la posibilidad de un error de identificación la oportunidad que tuvo el testigo de observar al ofensor al tiempo en que cometía el crimen, el grado de atención del testigo, la corrección de la descripción previa del criminal por el testigo, el nivel de certeza demostrado por el testigo en la confrontación, y el tiempo transcurrido entre el crimen y la confrontación. Neil v. Biggers, 409 U.S. 188, 199 (1972). La admisión de testimonio relativo a un procedimiento sugestivo e innecesario de identificación, no viola el debido proceso siempre y cuando la identificación tenga suficientes elementos de confiabilidad. Manson v. Brathwaite, 432 U.S. 98 (1977), supra. La decisión en Moore v. Illinois, 434 U.S. 220 (1977) excluye la prueba de identificación porque se obtuvo ya iniciado el proceso criminal adversativo, sin que el acusado estuviera asistido de abogado, situación que no confrontamos en el presente caso.
La inflexibilidad en la regla de exclusión que impide automáticamente que llegue al jurado prueba confiable y relevante por estar mezclada con aspectos sugestivos, frustra en vez de fomentar la justicia. La confiabilidad resultante de una apreciación de la totalidad de las circunstancias es la clave en la determinación de admisibilidad de la prueba de identificación y los factores a considerar a tal efecto son los dichos en Biggers, supra. Manson v. Brathwaite, supra. La *184presencia de sugestión no excluye irremisiblemente la prueba, sino que impone al jurado o al juez constituido en tribunal de derecho la labor de separar campos en el testimonio para determinar su confiabilidad y la existencia de prueba de iden-tificación no influida ni maculada por conducta sugestiva. La conclusión del juzgador de hechos sobre este punto tiene todo el respeto y validez que en apelación se extiende a las determinaciones de hecho. Pueblo v. Suárez Sánchez, 103 D.P.R. 10, 19, 21-22 (1974). (En reconsideración.)
En Brathwaite, supra, se sostuvo la identificación, a pesar del efecto altamente sugestivo de una sola fotografía entre-gada al agente, quien no conocía al acusado, lo vio por pri-mera vez la tarde que fue a un apartamento de un tercer piso y le compró drogas a través de una puerta entreabierta de 12 a 18 pulgadas que se cerró cuando el agente le dio $20 y volvió a abrirse brevemente para entregar la mercancía, habiendo transcurrido de cinco a seis minutos desde que la puerta se abrió por primera vez hasta que fue cerrada la segunda vez.
Resume el Tribunal Supremo de los Estados Unidos su posición en Brathwaite, ante, así:
“De todos modos no podemos decir que bajo todas las cir-cunstanciase4] de este caso exista ‘una substancial probabilidad de error irreparable en la identificación’. [Simmons v. United States, 390 U.S. a la pág. 384, 19 L.Ed.2d 1247.] Hasta ese punto, tal evidencia debe ser considerada por el jurado. Nos satisface poder depender del buen sentido y juicio de los jurados ameri-canos, toda vez que prueba con algún elemento indigno de con-fianza es grano de todos los días para el molino del jurado. Los jurados no son tan susceptibles que no puedan evaluar inteli-gentemente el peso de un testimonio de identificación que tiene algún aspecto cuestionable.”
*185Tres años antes este Tribunal Supremo había llegado a criterio análogo cuando en Pueblo v. Suárez Sánchez, supra, dijimos:
“[9-10] El juez de instancia concluyó que en la suma de circunstancias de este caso es confiable y digna de crédito la identificación del acusado, por lo que resultaba de todo punto innecesario recurrir a la rueda de detenidos. Su apreciación sos-tenida por la prueba ha de ser estimada por este Tribunal. La identificación de criminales no está exenta de la sabia norma que detiene y restrinje la intervención de los tribunales de apelación frente a la mejor posición del juez de instancia para adjudicar credibilidad debiendo suplantar sus determinaciones únicamente cuando no estén sostenidas por la prueba. En la aplicación de ese principio no se puede depender de matices, tonalidades y es-meros y sí de la realidad esencial, del signo conocible que en el proceso racional conduce al juez de instancia a la determinación que satisface su conciencia de juzgador de otro hombre.
Con la misma energía que hemos despejado de obstáculos procesales el juicio pleno a que tiene derecho todo acusado, re-chazamos la extremada elaboración académica de principios de derecho sobre el filo de la incidencia criminal que tiene a nuestro pueblo agobiado en angustioso clamor por un sistema de justicia que también proteja su derecho a la libertad, a la vida y a la propiedad.”
El jurado que aquilató la prueba de identificación contra los aquí apelantes no se vio precisado, para determinar confiabilidad mediante la evaluación integral de circunstancias, a separar factores de sugestión corruptora contrapuestos a los indicadores de habilidad en los testigos para ex-cluir la posibilidad de error y hacer una identificación confiable. Aquí la prueba de identificación no estaba matizada en parte alguna por violación del debido proceso; cinco testigos presenciales del asalto aportaron evidencia directa de identificación, les fueron mostradas numerosas fotografías juntas unas con las otras y se utilizó la rueda de detenidos. (5)
*186Analicemos la prueba de identificación aplicando los indi-cadores de suficiencia y confiabilidad de Biggers y Brath-waite, supra.
1. Oportunidad de observar. — El asalto tuvo lugar a las 5:00 P.M., en la claridad de la tarde. Poco antes, la em-pleada Alicia Rosa Colón tomó y sirvió al apelante Peterson Pietersz y a su compañero una orden de comestibles ligeros y café. Gladys Fontánez, tirada en el piso por orden de los asaltantes, levantaba la cabeza y miraba, Santos Romero trabajaba en el camión de Wells Fargo y vio los apelantes de cerca, al punto que uno le quitó su revólver. Eduardo Qui-ñones, el gerente, puso el dinero en las bolsas por orden de Peterson Pietersz mientras tenía a éste al frente. Durante la operación los testigos estuvieron en la inmediata proximidad de los acusados, en buenas condiciones de visibilidad. Nin-guno de los acusados usaba máscara ni disfraz. El tiempo de observación fue de media hora que concedió gran amplitud para apreciación de fisonomías y características.
2. Grado de atención. — Ninguno de los testigos se tornó histérico. Santos Romero tiene tres años de Colegio y estuvo en la Guardia Nacional; notó el acento dominicano de los acusados. Alicia Rosa Colón vio a Peterson con y sin boina. Ella y Gladys Fontánez eran cajeras del Burger King, labor que requiere un apreciable grado de concentración en personas y cuentas. Igual o mayor capacidad es de esperarse del ge-rente Quiñones.
3. Fidelidad de la descripción. — Los testigos suministra-ron a la Policía detalles sobre la apariencia física, atuendo y armas que portaban los acusados y de su acento domini-cano, minutos después de ocurrido el asalto. Dos de ellos prepararon bocetos de los acusados para el F.B.I.
*1874. Nivel de certeza. — La credibilidad y confiabilidad de los testigos es irreprochable. Desde el mismo día del suceso la Policía les mostró cientos de retratos en los que no identifi-caron a ninguno de los acusados. Su integridad pasó la prueba porque los acusados no habían sido fichados por la Policía a la fecha del asalto al Burger King. Cuando fueron arrestados, los testigos no tuvieron dificultad en señalar su imagen entre otros retratos, ni en señalarlos en la rueda de detenidos.
5. Tiempo entre crimen y confrontación. — Entre el asalto que tuvo lugar el 29 marzo, 1976 y la confrontación en línea de detenidos efectuada el 27 de abril siguiente no transcurrió un mes.
No hubo error en el juicio seguido a los apelantes. La prueba de identificación no fue enervada por sugestión, y es digna de la credibilidad y confiabilidad que le extendió el jurado. Confirmadas.
El Juez Asociado Señor Dávila emitió opinión disidente a la cual se unen el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Irizarry Yunqué.
—O—

p) Recientemente reiteramos la norma de revisión de sentencias crimi-nales, ajustada al siguiente criterio:
*175“En todo recurso de apelación la función de este Tribunal se cumple revisando el legajo de la sentencia guiado por los señalamientos de error o planteamientos de derecho del apelante hasta quedar satisfecho de que el acusado tuvo un juicio imparcial y objetivo. Hay que recordar que todo acusado tiene derecho a un juicio justo, que no significa necesariamente un juicio perfecto. Este Tribunal intervendrá con el veredicto del jurado o el fallo del juez de derecho únicamente cuando esté enervado por error que hiere derechos fundamentales de la persona y que en su proyección y consecuencia estremezca el sentido básico de justicia. El énfasis insistente en recursos técnicos de procedimiento criminal muy poco adelanta la causa si no plantea la vindicación de un derecho. El procedimiento ha adquirido una exhuberancia que a veces nos oculta el tronco, el diseño fundamental de ‘juicio rápido y público’ que en sencilla depuración de la prueba sirva tanto al derecho del ofensor como al de la sociedad agraviada.” Pueblo v. Díaz Ríos, 107 D.P.R. 140 (1978).


(2)La testigo ve un arma parecida entre las ocupadas en residencia de Round Hills. (E. N. P. pág. 40.)


(3) Cuando ocurrió el asalto de Burger King y Wells Fargo la Policía no había “fichado” todavía a estos activistas dominicanos, por lo que no tenían fotografías de ellos en su archivo. Cuando los apelantes fueron arres-tados y “fichados” en relación con un subsiguiente delito, los testigos no tuvieron dificultad en identificarlos en las fotografías.


(4) Contrario al caso que nos ocupa, en Brathwaite, supra, el Estado contaba con el agente como su único testigo, éste identificó al acusado a través de una sola fotografía tomada de los archivos de la Policía y no hubo línea de sospechosos. La identificación fue sostenida como confiable.


(5)E1 impacto abrumador de esta prueba quizás explica por qué la Sociedad para Asistencia Legal, que no intervino en el juicio pero sí tomó *186el caso en apelación busca apoyo hasta en la opinión disidente de Pueblo v. Toledo Barbosa, 105 D.P.R. 290 (1976), pero omite toda mención de Pueblo v. Suárez Sánchez, supra.